DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 30, 2021, applicant submitted an amendment filed on March 30, 2022, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.
Regarding the 101 rejection, Applicants argue that the claims cannot be practically performed in the human mind.  A person can practically generate speech by thinking of something to say and outputting the data from the mouth, can practically generate text recognition by writing down text on a piece of paper, can practically match original text and recognition text by looking at data written down and making a comparison and could practically generate a dataset by recording or filing the collection data accordingly.  Consequently, as explained above and below the claims are classified under the mental processing grouping as the claims show concepts performed in the human mind (including an observation, evaluation, judgement and/or and opinion).  Furthermore, as shown above and below, that claims are not integrated into a practical application.  There is no technological improvement.  Speech synthesis is merely making data sounding more natural, which can be done by a user along with speech recognition, which is merely recognizing what one said.  Note, that the recitation of generic computer components in a claim does not necessarily preclude the claims from reciting an abstract idea.  In the present application, the claims include generic computer components that operate in a well-understood, routine and convention fashion previously known to the pertinent industry.  Therefore, Applicants arguments have been considered, but are not persuasive.


Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of generating data, as explained in detail below.  The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “various units” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language generating speech data from an original text (can be done by a user reading text out loud); generating a recognition text from the speech data by speech recognition (can be done by a user writing text); 15performing matching between the original text and the recognition text (can be done by a user comparing text); and generating a dataset based on a result of the matching in such a manner that the speech data that has brought about the recognition text where a matching degree to the 20original text satisfies a certain condition is associated with the original text, the dataset including speech data and original text (can be done by a user recording data accordingly).
  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite similar data such as match the data, determining a difference, creating a list and synthesizing the data using various combinations, which is all abstract and non-statutory.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being anticipated by Wang et al. (PGPUB 2018/0314689), hereinafter referenced as Wang in view of Fructuoso et al. (USPN 8,768,704), hereinafter referenced as Fructuoso.

Regarding claims 1 and 9-10, Wang discloses a data generation apparatus, method and medium, hereinafter referenced as an apparatus comprising: 
a speech synthesis unit, implemented by circuity, that generates speech data from an original text (p. 0006, 0109, 0178); 
5a speech recognition unit, implemented by circuity, that generates a recognition text from the first speech data by speech recognition (p. 0006, 0109); 
a matching processing unit, implemented by circuity, that performs matching between the original text and the recognition text (comparing; p. 0006, 0438, 0549-0550); and 
a dataset generation unit, implemented by circuity, that generates a dataset (list/record/data file; p. 0154-0155, 0185, 0449) 10based on a result of the matching in such a manner that second speech data that has brought about the recognition text where a matching degree to the original text satisfies a certain condition is associated with the original text (confidence; p. 0079, 0169, 0172-0175), but does not specifically teach that the dataset includes the second speech data and the original text, the second speech data being included in the first speech data.
Fructuoso discloses an apparatus comprising:
a dataset generation unit, implemented by circuity, that generates a dataset (dataset) 10based on a result of the matching (comparing/matching) in such a manner that second speech data that has brought about the recognition text (recognition) where the dataset including the second speech data and the original text, the second speech data being included in the first speech data (including the combination of the data accordingly; column 4, lines 16-47 with column 12, lines 42-60), to enable the system to use words that have not yet been used.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to map and store data accordingly.
Regarding claim 2, Wang discloses an apparatus wherein, if, as 15a result of matching for first speech data generated from the original text by the matching processing unit, there is a difference between a first recognition text generated from the first speech data and the original text, the speech synthesis unit is configured to assign at least one 20of a pronunciation (tone; p. 0101, 0114, 0213) or an accent (accent; p. 0066, 0087, 0111) which is different from that assigned at the time of generating the first speech data to at least one of a character, word, clause, or sentence of the original text (p. 0171, 0231) containing said difference, and generate second speech data (assign attributes; p. 0448-0450, 0388).  
25	 	Regarding claim 3, Wang discloses an apparatus, wherein the dataset generation unit is configured to generate the dataset using the first speech data or the second speech- 28 - data that has brought about a recognition text having a higher matching degree, out of a second recognition text generated from the second speech data and the first recognition text (high degree of confidence; p. 0169, 0177, 0360, 0404-0409).    
5	Regarding claim 4, Wang discloses an apparatus further comprising a list creation unit that records, when there is a difference between the original text and the recognition text as a result of the matching, a list in which at least one of a character, word, clause, or sentence of the 10original text containing said difference is associated with information on the speech data (list/record/data file; p. 0154-0155, 0185, 0449). 
Regarding claim 5, Wang discloses an apparatus wherein the list creation unit is configured to record at least one of a pronunciation (tone; p. 0101, 0114, 0213) or an accent (accent; p. 0066, 0087, 0111) assigned to at least one of 15the character, word, clause, or sentence of the original text containing said difference, as the information on the speech data (0438, 0549-0550).  
Regarding claim 6, Wang discloses an apparatus wherein the speech synthesis unit is configured to generate the speech 20data using a pronunciation (tone; p. 0101, 0114, 0213) and an accent (accent; p. 0066, 0087, 0111), corresponding to at least one of possible combinations, based on a correspondence relationship between a character, word, clause, or sentence in a language analysis dictionary (p. 0067-0068, 0124, 0146, 0384, 0408), which defines a pronunciation and an accent that may be 25assigned to a character, word, clause, or sentence, and a character, word, clause, or sentence contained in the original text (0438, 0549-0550).  
Regarding claim 7, Wang discloses an apparatus wherein the speech synthesis unit is configured to generate the speech data using a corresponding pronunciation (tone; p. 0101, 0114, 0213) and a corresponding accent (accent; p. 0066, 0087, 0111) defined in the language analysis 5dictionary for each of the possible combinations (p. 0067-0068, 0124, 0146, 0384, 0408).  
Regarding claim 8, Wang discloses an apparatus wherein the matching degree is calculated as at least one of character correct answer accuracy, word correct answer accuracy, the number of correct answer characters, or the number of 10correct answer words, to the original text (accuracy; p. 0079, 0379, 0402, 0421, 0429-0431). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657